Citation Nr: 0004698	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  98-05 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disorder claimed as secondary to the service-
connected non-Burkitt's lymphoma.  

2.  Whether the reduction in the rating for non-Burkitt's 
lymphoma from 60 percent to 20 percent, effective September 
1, 1997, was proper.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1986 to February 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1997 and December 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

The Board notes that the hearing officer who conducted a June 
1998 personal hearing accepted as an issue for purposes of 
taking testimony the claim for service connection for a 
bilateral knee disorder.  Thereafter, the RO issued a hearing 
officer decision and supplemental statement of the case in 
which service connection was denied.  This was the first RO 
action on the bilateral knee claim.  There has been no notice 
of disagreement with that decision.  Therefore, the claim is 
not currently before the Board.  

The Board notes that, in an August 1997 statement, the 
veteran indicated that he believed that not only his 
bilateral shoulder disorders but disorders of other joints, 
including his knees, were residuals of treatment for his 
service-connected non-Burkitt's lymphoma.  It is not clear 
from the veteran's statement whether he was attempting to 
raise a claim for service connection for disorders of joints 
other than the shoulders or knees.  However, the veteran 
thereafter testified, at his June 1998 personal hearing, that 
he had mucoid degeneration, similar to rheumatoid arthritis, 
of numerous joints.  The RO should ask the veteran to clarify 
his service connection claim, and take any further action 
which may be necessary based on that clarification.  


FINDINGS OF FACT

1.  There is competent medical evidence of a nexus between a 
bilateral shoulder disorder and the veteran's service-
connected non-Burkitt's lymphoma.  

2.  By a March 1995 rating decision and an October 1995 
hearing officer decision, the RO reduced the disability 
evaluation for the veteran's non-Burkitt's lymphoma from 100 
percent to 60 percent effective December 1, 1996. 

3.  Following a January 1997 rating decision, the RO advised 
the veteran of a proposal to reduce the rating for his 
service-connected disability from 60 percent to 20 percent; 
that reduction was accomplished in a June 1997 rating 
decision, effective from September 1, 1997. 

4.  The veteran's non-Burkitt's lymphoma is currently 
manifested by residuals of a 1995 splenectomy, including 
abdominal pain and trouble eating and maintaining weight; the 
veteran has not undergone radiation or chemotherapy for many 
years, and there is no medical evidence of recurrence of 
lymphoma or lymphadenopathy, weight loss, systemic infection, 
or other complication of the splenectomy.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for bilateral shoulder disorder claimed as secondary to the 
service-connected non-Burkitt's lymphoma is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  

2.  The preponderance of the evidence warrants reduction of 
the disability rating non-Burkitt's lymphoma from 60 percent 
to 20 percent, and that reduction was proper.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.105(e), 
3.344, 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.117, Diagnostic 
Codes 7706, 7709 (1999).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Secondary Service Connection for Bilateral Shoulder Disorder

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for a bilateral shoulder 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.102 (1999).  See Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim which is not implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to the claim.  

Specifically, the evidence contains opinions that link a 
disorder of both shoulders to the radiation and chemotherapy 
utilized to treat the veteran's service-connected non-
Burkitt's lymphoma.  Thus, the evidence is sufficient to 
establish a well-grounded claim.  However, the clinical 
records of the veteran's treatment for lymphoma are 
incomplete, and the clinical records of the surgical 
treatment of the veteran's shoulders are also incomplete.  

Without this relevant evidence, and for reasons as set forth 
below, proper adjudication of the veteran's claim cannot be 
completed.  Therefore, the claim is REMANDED for additional 
development by the RO, consistent with the duty to assist 
when a well-grounded claim is established.  

Reduction in Disability Evaluation for Non-Burkitt's Lymphoma

As a preliminary matter, the Board finds that the veteran's 
claim concerning a reduction in the evaluation of the 
service-connected non-Burkitt's lymphoma is well grounded.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  Murphy, 1 Vet. 
App. at 91; Gilbert, 1 Vet. App. at 55.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.


Factual Background

The RO originally established service connection for non-
Burkitt's lymphoma in a May 1989 rating decision, at which 
time a 100 percent rating was assigned.  In March 1995, 
following notice to the veteran, the RO reduced the 
disability rating to 60 percent effective June 1, 1995.  In 
an October 1995 decision, the hearing officer reinstated the 
100 percent rating and reduced the evaluation to 60 percent 
effective December 1, 1996.  

In December 1996, the veteran underwent a VA examination for 
purposes of determining the current status of his disability.  
It was noted that he was currently asymptomatic, with no 
recurrence of the lymphoma, and no lymphadenopathy.  His last 
radiation and chemotherapy were in 1989, and the veteran was 
not on maintenance chemotherapy.  He underwent a splenectomy 
in 1995 for symptoms, though no lymphoma was found.  In 
addition, the veteran related that he was sterile at the time 
of his chemotherapy, but had not been rechecked.  He reported 
having some intermittent night sweats and some left upper 
quadrant pain.  He denied weight loss.  The examiner stated 
that the non-Burkitt's lymphoma appeared to be in remission.  
The examiner commented that the veteran's night sweats were 
probably not related to recurrent lymphoma.  He added that 
the left upper quadrant pain was directly related to the 
splenectomy, which was performed due to the non-Burkitt's 
lymphoma. 

In a January 1997 rating decision, the RO proposed to reduce 
the disability evaluation for the non-Burkitt's lymphoma from 
60 percent to 20 percent.  The reduction was based on the 
lack of recently active disease or disabling residuals with 
the loss of the spleen.  The RO advised the veteran of the 
proposed reduction in February 1997, and also advised him of 
his right to submit evidence or argument in support of 
retaining the 60 percent rating.  In a June 1997 rating 
action, the RO reduced the disability rating to 20 percent 
effective from September 1, 1997.  

VA outpatient clinical notes dated in August 1996 reflect 
that the veteran complained of recent onset of fatigue, and 
he complained of a tender lymph node in his neck.  His weight 
was 174.5 pounds.  The examiner noted that the veteran 
appeared depressed.  No lymph node problems were found.  The 
examiner concluded that the tender lymph node was probably a 
reactive lymph node, and ordered additional examinations.  
Laboratory examination of the blood conducted in September 
1996 disclosed no abnormality.  CT examination of the neck 
and chest conducted in September 1996 were negative for 
recurrence of lymphoma.  The September 1996 treatment notes 
disclose that the veteran's symptoms continued.  His weight 
was 174 pounds.  The examiner again concluded that the 
veteran looked depressed.  

When the veteran returned in March 1997, he indicated that he 
still had fatigue, but it was not worse.  He also had night 
sweats about once a week, as well as chronic insomnia.  He 
reported having left upper quadrant ache since his 
splenectomy.  The pain was frequent and lasted two to three 
hours.  It was worse after eating a large meal.  Antacids did 
not help.  Physical examination was negative.  His weight was 
174 pounds.  Laboratory tests were unremarkable.  The 
physician indicated that there was no evidence of disease or 
lymphoma.  He commented that the veteran's abdominal pain was 
probably from adhesions, though delayed gastric emptying 
should be ruled out.   

An August 1997 VA examination report indicated that the 
veteran weighed 170 pounds.  That examination disclosed 
history and symptoms consistent with other examinations of 
record.  Laboratory examinations conducted in September 1997 
were again unremarkable.  

The veteran testified at a personal hearing in April 1998.  
He indicated that he actually felt worse now than when he was 
rated as 60 percent disabled.  He indicated that the VA 
examiner who conducted a December 1997 VA examination 
recommended that his disability rating be returned to 60 
percent.  The Board notes in this regard that the record 
establishes that no VA examination was conducted in December 
1997, and the Board finds that the veteran's testimony was 
intended to refer to the December 1996 VA examination.

Following a splenectomy in 1995, he had problems eating and 
trouble maintaining his weight, experienced a lot of fatigue, 
had occasional night sweats, and a little soreness under his 
arms.  The veteran testified as to his belief that his 
treatment for lymphoma, which included chemotherapy, 
radiation therapy, and steroid therapy, "broke down" his 
body, and made him feel like a person twice his age.  He was 
unable to perform his duties as a medical assistant, 
primarily because of shoulder pain with lifting and joint 
pain with walking.  He currently worked a part-time job 
taking catalogue orders.  He currently took Naproxen for 
pain.  

During the hearing, the veteran submitted a written statement 
from his mother.  The statement indicted that, since being 
diagnosed with and treated for cancer, the veteran had 
multiple complaints, including his stomach, shoulders, and 
knees.  He also had a poor appetite and insomnia for several 
years, which she thought left him unable to gain weight.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.    

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability.  38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

A reduction in or discontinuance of compensation requires a 
proposed action with a recitation of all material facts and 
reasons for the reduction, notice to the veteran of that 
proposed action, and an opportunity for the veteran to 
present additional evidence.  38 C.F.R. § 3.105(e).  If no 
additional evidence is received within the prescribed time 
period, the proposed action may be accomplished.  Id.  

If a disability rating has been continued at the same level 
for long periods, i.e., five years or more, VA is required to 
afford the veteran a full and complete physical examination, 
the findings from which are to be considered in conjunction 
with the entire record.  38 C.F.R. § 3.344(a) and (c).  See 
38 C.F.R. § 3.951 (ratings in effect for 20 years are 
protected from reduction); Brown v. Brown, 5 Vet. App. 413, 
418 (1993) (length of rating is measured from effective date 
of rating to the effective date of the reduction).  A 
reduction may be accomplished when the rating agency 
determines that evidence makes it reasonably certain that the 
improvement will be maintained under the ordinary conditions 
of life.  38 C.F.R. § 3.344(a).

However, when a disability has not become stable and is 
likely to improve, and the disability rating has not 
continued at the same level for at least five years, a 
reexamination disclosing improvement in that disability will 
warrant a reduction in its rating.  38 C.F.R. § 3.344(c).  

Initially, the Board finds that the RO satisfied the due 
process requirements set forth in VA regulations.  In 
addition, the Board finds that the veteran's 60 percent 
disability rating, effective from December 1, 1996 to 
September 1, 1997, had been in place for fewer than five 
years.  Thus, the sole remaining question is whether the 
evidence establishes improvement in the veteran's non-
Burkitt's lymphoma that would warrant a reduction from 60 
percent to a 20 percent rating.    

The veteran's non-Burkitt's lymphoma is rated by analogy to 
Diagnostic Code (Code) 7709, Hodgkin's disease.  38 C.F.R. § 
4.117.  With active disease or during a treatment phase, the 
disability is rated as 100 percent disabling.  The 100 
percent rating shall continue beyond the cessation of any 
surgical, radiation, antineoplastic chemotherapy or other 
therapeutic procedures.  Six months after discontinuance of 
such treatment, the appropriate disability rating is 
determined by mandatory VA examination.  If there is no local 
recurrence or metastasis, the rating is based on residuals.  
The Board notes that non-Hodgkin's lymphoma is rated in an 
identical manner, under Code 7715.  Id.  

Under Code 7706, a splenectomy is rated as 20 percent 
disabling.  Complications, such as systemic infections, are 
rated separately.  Id.  

Upon consideration of the evidence, the Board finds that the 
reduction from 60 percent to 20 percent was warranted.  
Initially, the Board observes that the veteran has not 
undergone radiation or chemotherapy for many years and that 
the medical evidence establishes that the veteran's lymphoma 
is in remission.  Therefore, the disability rating must be 
based on residuals.   

The only objective residual shown in the evidence (other than 
the claim for service connection for bilateral shoulder 
disorders, discussed above and in the REMAND portion of this 
decision) is the splenectomy.  The medical evidence includes 
opinions relating the veteran's abdominal pain, and possibly 
his trouble eating and maintaining weight, to the 
splenectomy.  As such, the criteria for a 20 percent 
evaluation for that residual are met.  

The Board notes that the veteran relates subjective 
complaints including fatigue, occasional night sweats, 
insomnia, and soreness under the arms.  However, the medical 
evidence of record includes a specific opinion that the night 
sweats are not attributable to the residuals of lymphoma.  
The medical evidence of record also reflects that the veteran 
is status post operations on both shoulders, and there is no 
medical opinion attributing the current complaints of 
soreness under the arms to the veteran's lymphoma or 
treatment thereof, other than the shoulder surgeries.  As 
noted above, the veteran has a separate claim for service 
connection for a bilateral shoulder disorder.  Additionally, 
the examiners declined to attribute the veteran's fatigue to 
residuals of lymphoma, but rather noted possible depression.  

The evidence which establishes that the veteran's current 
subjective complaints of fatigue, soreness under the arms, 
and night sweats are not attributable to his service-
connected disability support the determination that the 
service-connected disability improved, and the preponderance 
of the evidence favors the reduction in the disability 
evaluation.  

Additionally, the Board notes that VA medical records show 
little variation in the veteran's weight or other objective 
evidence of residuals from the lymphoma.  In addition, there 
is no evidence of systemic infection or other complication of 
the splenectomy.  

The Board notes the veteran's contention that the examiner 
who conducted the December 1996 VA examination recommended 
that the 60 percent evaluation be continued.  The Board does 
not find such a statement in the examiner's report.  That 
report did, whoever, reflect an opinion that the veteran had 
bilateral acromioclavicular arthritis as a result of his 
treatment for lymphoma, and that opinion is the basis for the 
remand for further development of the veteran's separate 
service connection claim for that disorder.  However, the 
severity of disability due to the veteran's bilateral 
shoulder disorder, if residual to his treatment for lymphoma, 
cannot be the basis for a determination that the evidence 
warrants continuation of a 60 percent evaluation for 
lymphoma, since that disability, if service-connected, will 
be separately evaluated.  See 38 C.F.R. § 4.14.  

Accordingly, the Board finds that the reduction to 20 percent 
for non-Burkitt's lymphoma based on residuals, specifically, 
the splenectomy, was proper.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 3.102, 3.105(e), 3.344, 4.3, 4.7, 4.117, Codes 
7706, 7709.   


ORDER

The veteran's claim of entitlement to service connection for 
a bilateral shoulder disorder claimed as secondary to the 
service-connected non-Burkitt's lymphoma is well grounded.  

As the reduction in the rating for non-Burkitt's lymphoma 
from 60 percent to 20 percent, effective September 1, 1997, 
was proper, the appeal is denied.  

REMAND

As discussed above, the Board finds that the veteran's claim 
for secondary service connection for a bilateral shoulder 
disorder is well grounded.  Therefore, VA has a duty to 
assist the veteran in developing facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464, 
1469 (1997).  This duty includes the securing of pertinent VA 
and private medical records.  Robinette v. Brown, 8 Vet. 
App. 69, 76 (1995).  

In this case, the December 1996 VA examiner diagnosed the 
veteran as having bilateral acromioclavicular arthritis 
secondary to radiation therapy for non-Burkitt's lymphoma.  
However, radiographic studies are negative for any arthritis 
in either shoulder.  The medical evidence shows that the 
veteran underwent a left acromioplasty in 1993, though 
various dates have been reported.  In addition, the evidence 
reflects that the veteran underwent a right acromioplasty at 
a VA facility in April 1997.  There are various opinions of 
record that link the veteran's shoulder problems to radiation 
therapy and chemotherapy incurred for the service-connected 
non-Burkitt's lymphoma.  However, the claims folder does not 
contain records from the National Cancer Institute, the 
facility where the veteran received the treatment.  
Consideration of such records is required in order to render 
a completely informed opinion on the issue.  In addition, the 
claims folder does not contain the complete records 
pertaining to the 1993 and 1997 acromioplasties.  These 
records may contain vital information as to the etiology and 
current nature of the shoulder disorders.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran in 
writing and request that he complete 
releases of medical information with the 
following information: 1) the complete 
name and address of the facility where he 
underwent a left acromioplasty, as well 
as the approximate date of treatment; and 
2) the complete name and address for the 
National Cancer Institute.  

2.  After securing these releases, the RO 
should attempt to obtain the veteran's 
complete treatment records from the 
National Cancer Institute dated from May 
1988 to the present, as well as the 
complete treatment records associated 
with the left acromioplasty, and more 
complete clinical records of the 
veteran's right arthroscopic 
acromioplasty performed in April 1997 at 
the Kansas City VA Medical Center.  

3.  The veteran should be afforded a VA 
orthopedic examination for purposes of 
identifying any shoulder disorder 
present.  The examination should include 
all indicated tests and studies as deemed 
necessary by the examiner, to include X-
rays.  The claims folder must be made 
available to the examiner for review 
prior to the examination.  The examiner 
is asked to identify and diagnose any 
shoulder disability present.  After 
completing a review of the veteran's 
claims folder, to include records secured 
from the National Cancer Institute, the 
examiner is asked to offer an opinion as 
to the likelihood that any current 
shoulder disorder is related to the 
veteran's non-Burkitt's lymphoma or any 
associated treatment.  If the examiner is 
unable to provide such an opinion, the 
examination report should so state.  Any 
opinion provided should be supported by a 
complete rationale.  

4.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on the outcome of 
his claim.  

5.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for a bilateral shoulder 
disorder.  If the disposition remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.     

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

 



